Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Whitney Remily on May 19th, 2021.  

The application has been amended as follows: 

 1.         Cancel claims 23 and 32. 

     EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and the Examiner's amendment, claims 1-6, 25, 30-31, and 33 are allowed and renumbered to claims 1-10.


	Given that applicant tested various dosage amounts of neostigmine and glycopyrrolate in combination with sodium chloride and sodium hydroxide and/or hydrochloric acid, and given that applicant demonstrated in an Affidavit that said combination resulted in decreased impurity and increased stability, the 112(a) rejection of claims 1-6, 25-31, and 33 is now moot.  Consequently, the 112(a) rejection of claims 1-6, 25-31, and 33 is hereby withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1-6, 25, 30-31, and 33 are drawn to a stable ready-to-use injectable pharmaceutical composition for reversing the effects of non-depolarizing neuromuscular blocking agents in a patient in need thereof, comprising (i) about 1 mg/ml of neostigmine or a pharmaceutically acceptable salt, solvate, or hydrate thereof, (ii) about 0.2 mg/mL of glycopyrrolate or a pharmaceutically acceptable salt, solvate, or hydrate thereof, (iii) a pharmaceutically acceptable liquid vehicle, (iv) a tonicity modifier; and (v) a pH adjusting agent; wherein the level of Glycopyrrolate Impurity C in the composition is less than 1% when stored at 40 ˚C and 75% relative humidity for 3 months, wherein the tonicity modifier is sodium chloride; and wherein the pH adjusting agent is sodium hydroxide, hydrochloric acid or a mixture thereof.  There is no prior art that teaches applicant’ .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 25, 30-31, and 33 (renumbered 1-10) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/19/2021